       Case 3:19-cv-05639-WHA Document 15 Filed 10/21/19 Page 1 of 3



 1   K. Lee Marshall (SBN 277092)
     Abigail Cotton (SBN 306121)
 2   BRYAN CAVE LEIGHTON PAISNER LLP
     Three Embarcadero Center, 7th Floor
 3   San Francisco, CA 94111-4078
     Telephone: (415) 675-3444
 4   klmarshall@bclplaw.com
     abby.cotton@bclplaw.com
 5
     David A. Roodman (application for pro hac vice to be submitted)
 6   BRYAN CAVE LEIGHTON PAISNER LLP
     One Metropolitan Square, 36th Floor
 7   St. Louis, MO 63102
     Telephone: (314) 259-2000
 8   daroodman@bclplaw.com

 9   Attorneys for Plaintiffs
     Fluidigm Corporation and Fluidigm Canada Inc.
10

11
                                      UNITED STATES DISTRICT COURT
12
                                NORTHERN DISTRICT OF CALIFORNIA
13

14
     FLUIDIGM CORPORATION, a Delaware                    Case No. 3:19-cv-05639­WHA
15   corporation; and FLUIDIGM CANADA INC.,
     a foreign corporation,                              STIPULATION UNDER CIVIL L.R. 6-
16                                                       1(A) EXTENDING TIME FOR
                        Plaintiffs,                      DEFENDANT TO ANSWER, MOVE OR
17                                                       OTHERWISE RESPOND TO FIRST
            v.
18                                                       AMENDED COMPLAINT
     IONPATH, INC., a Delaware corporation,
19
                        Defendant.
20

21

22          WHEREAS, Plaintiffs Fluidigm Corporation and Fluidigm Canada Inc. (collectively,

23   “Fluidigm”), filed their complaint in this matter on September 6, 2019, and filed their First

24   Amended Complaint October 11, 2019;

25          WHEREAS, this case was assigned to United States District Judge William Alsup on

26   September 25, 2019, after having originally been assigned to Magistrate Judge Joseph C. Spero;

27          WHEREAS, following the reassignment, the Initial Case Management Conference is set

28   for December 5, 2019;
       Case 3:19-cv-05639-WHA Document 15 Filed 10/21/19 Page 2 of 3



 1          WHEREAS, Defendant IONpath, Inc. (“IONpath”) has not yet appeared in this action and

 2   desires, and Fluidigm agrees, to provide IONpath with additional time to answer, move or

 3   otherwise respond to the First Amended Complaint; and

 4          WHEREAS, this is the first extension of time in this matter and will not alter the date of

 5   any event or any deadline already fixed by Court order;

 6          IT IS HEREBY STIPULATED AND AGREED by Fluidigm, pursuant to Civil Local

 7   Rule 6-1(a), that Defendant IONpath, Inc. may have to and including November 18, 2019, to

 8   answer, move or otherwise respond to the First Amended Complaint.

 9
10   Dated: October 21, 2019                          K. Lee Marshall
                                                      BRYAN CAVE LEIGHTON PAISNER LLP
11

12

13                                                     By: /S/ K. Lee Marshall
                                                          K. Lee Marshall
14
                                                       Attorneys for Plaintiffs
15                                                     Fluidigm Corporation and Fluidigm Canada
                                                       Inc.
16

17

18

19
20

21

22

23

24

25

26

27
28
         ______________________________________________________________________
            STIP UNDER CIVIL L.R. 6-1(A)
       Case 3:19-cv-05639-WHA Document 15 Filed 10/21/19 Page 3 of 3



 1                                            PROOF OF SERVICE
 2
             I am employed in the aforesaid County, State of California; I am over the age of eighteen years
 3   and not a party to the within entitled action; my business address is: Three Embarcadero Center, 7th
     Floor, San Francisco, CA 94111.
 4           On October 21, 2019, I caused to be served on the interested parties in said action the within:

 5           STIPULATION UNDER CIVIL L.R. 6-1(A) EXTENDING TIME FOR
             DEFENDANT TO ANSWER, MOVE OR OTHERWISE RESPOND TO FIRST
 6           AMENDED COMPLAINT
 7   by placing a true copy thereof in a sealed envelope addressed as follows:

 8        IONpath
          960 O'Brien Drive
 9        Menlo Park, CA 94024

10
              [X] BY MAIL - I am “readily familiar” with the firm’s practice of collection and processing
11   correspondence for mailing. Under that practice it would be deposited with U.S. Postal Service on that
     same day with postage thereon fully prepaid at San Francisco, California in the ordinary course of
12   business. I am aware that on motion of the party served, service is presumed invalid if postal cancellation
     date or postage meter date is more than one day after date of deposit for mailing in affidavit.
13

14
             [ ] BY OVERNIGHT DELIVERY - Depositing the above document(s) in a box or other facility
15   regularly maintained by FedEx in an envelope or package designated by FedEx with delivery fees paid or
     provided for.
16
             [ ] BY E-MAIL – I caused a true copy of the foregoing document(s) to be served by electronic
17   email transmission at the time shown on each transmission, to each interested party at the email address
     shown above. Each transmission was reported as complete and without error.
18
             I declare under penalty of perjury under the laws of the State of California that the foregoing is
19   true and correct.

20           Executed on October 21, 2019, at San Francisco, California.

21

22                                                             __/s/ Bridgette Warren____
                                                               Bridgette Warren
23

24

25

26

27
28
          ______________________________________________________________________
             STIP UNDER CIVIL L.R. 6-1(A)
